Citation Nr: 1533855	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-00 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease and obstructive sleep apnea, but not asthma, to include due to exposure to herbicides.

2.  Entitlement to service connection for asthma, to include due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).

This issue was remanded by the Board in February 2014 and December 2014 for further development.  It has now been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to service connection for asthma is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Without addressing the question of entitlement to service connection for asthma, the evidence shows that a respiratory disorder, to include chronic obstructive pulmonary disease and sleep apnea, was not demonstrated inservice, and is not shown to be related to service.  


CONCLUSION OF LAW

Without addressing the question of entitlement to service connection for asthma,  the Board concludes that a respiratory disorder, to include chronic obstructive pulmonary disease and sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated February 2008 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order.  

Pursuant to the February 2014 Board remand, VA requested the Veteran's Social Security Administration records, obtained any outstanding treatment records, and  afforded the appellant a VA examination.  Those records were associated with the claims file and considered in the September 2014 supplemental statement of the case.  Pursuant to the December 2014 remand, VA obtained an addendum medical opinion.  That record was associated with the claims file and considered in the February 2015 supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, other lay statements, service treatment and personnel records, VA treatment records, private treatment records, and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).  In order to prevail on the issue of entitlement to service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all veterans who served on the land mass of the Republic of Vietnam during the Vietnam War.  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. §  3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. §  3.307(d) are also satisfied.  The diseases subject to the presumption are listed at 38 C.F.R. §  3.309(e).  The list of those diseases does not include either chronic obstructive pulmonary disease or sleep apnea. 
 
The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond the specific listed disorders, based upon extensive scientific research.  See 79 Fed. Reg. 20308-01 (Apr. 11, 2014) (specifically declining to place chronic obstructive pulmonary disease on the presumptive list). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  

Analysis

The Veteran contends that his current respiratory disorders, particularly chronic obstructive pulmonary disease, are the result of exposure to herbicides and jet fuel during active duty service.  The Veteran's service records show that he was awarded the Vietnam Campaign and Service Medals.  The service treatment records do not show that the appellant reported complaints, and there were no findings of a chronic respiratory disorder inservice to include chronic obstructive pulmonary disease and sleep apnea. 

The Veteran has been diagnosed with chronic obstructive pulmonary disease since December 2000, and with obstructive sleep apnea since July 2003.  Neither of these disorders appears on the list for presumptive service connection based on exposure to herbicides.  38 C.F.R. §  3.309(e)

The Veteran was afforded a VA examination in May 2014.  The VA examiner noted the Veteran's long history of smoking and cited medical literature stating that smoking is the leading cause of chronic obstructive pulmonary disease.  The examiner stated that "other inhaled irritants can aggravate chronic obstructive pulmonary disease" but noted that the Veteran was not diagnosed with chronic obstructive pulmonary disease  until many years after the end of his active duty service.  For these reasons, the examiner opined that smoking, not exposure to jet fuel or herbicides, was the most likely cause of the Veteran's chronic obstructive pulmonary disease.  The examiner also opined that it was less likely than not that the Veteran's obstructive sleep apnea was a result of such exposure because "there is no nexus" between herbicide exposure and sleep apnea.  

Because the Board found the May 2014 VA examiner's rationale with regard to sleep apnea insufficient, VA obtained an addendum medical opinion in January 2015 from a different VA examiner.  The examiner noted that a review of current medical literature reveals no evidence of an association between herbicide, jet fuel or any chemical exposure and the development of sleep apnea.  Consequently, the VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to service.  The January 2015 examiner also offered quotations from medical literature in support of this opinion.  

The only evidence in favor of a causal relationship between the Veteran's active duty service and any respiratory disorder consists of the appellant's own lay statements with regard to chronic obstructive pulmonary disease.  The Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess any pertinent medical training or expertise, the appellant is not competent to render an opinion on the etiology of his current respiratory disorders.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis).  Thus, the Veteran's lay opinion that his respiratory disorder, to include chronic obstructive pulmonary disease and sleep apnea, are related to herbicide or jet fuel exposure is not a competent medical opinion and it cannot be assigned any probative weight.  Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions.  

Because the only medical opinions of record are unfavorable to the Veteran's claim, the preponderance of the probative evidence weighs against the claim.  In making its determination, the Board considered the applicability of the benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, this rule does not apply and the claim must be denied.


ORDER

Entitlement to service connection for a respiratory disorder, other than asthma, but to include chronic obstructive pulmonary disease and obstructive sleep apnea, to include due to exposure to herbicides is denied.  


REMAND

The May 2014 VA examiner listed asthma among the Veteran's respiratory diagnoses.  Because no VA examiner has offered an opinion addressing the etiology of the Veteran's asthma, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an additional medical opinion addressing the etiology of any diagnosed asthma from a qualified examiner.  The examiner must be provided access to the appellant's VBMS file and Virtual VA file.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  After a thorough review of the claims file and medical history, the examiner is requested to prepare an addendum opinion which addresses whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed asthma had its onset during or is otherwise related to his active duty service.   
2.  Ensure that the addendum opinion report complies with this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


